Citation Nr: 1045494	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-23 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently rated as 10 percent 
disabling.

1.  Entitlement to a higher initial rating for sciatica, right 
lower extremity, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to November 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in December 2008, a statement of the 
case was issued in June 2009, and a substantive appeal was 
received in July 2009.   

At the time of the November 2008 rating decision, the description 
of the service-connected low back disability included right-sided 
sciatica.  However, by rating decision in June 2009, the RO 
determined that the November 2008 rating decision included clear 
and unmistakable error for not assigning a separate rating for 
the sciatica.  The June 2009 rating decision assigned a separate 
10 percent rating for sciatica.  In July 2009, a notice of 
disagreement was received regarding the sciatica rating, and a 
statement of the case was issued in December 2009.  Although a 
substantive appeal was not received in response to the December 
2009 statement of the case, the Board is of the opinion that the 
sciatica rating issue is nevertheless in appellate status since 
it was included in the description of the overall low back 
disability at the time of the November 2008 rating decision from 
which the appeal stems.  As such, the issue has been included on 
the first page of this decision.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that in June 2010, the Veteran filed a claim for 
an increased rating for his service connected chronic 
temporomandibular joint difficult, and a claim for service 
connection for a sleep disorder.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, and 
they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the Veteran's August 2010 Board hearing, he stated that his 
symptoms have become worse since his most recent VA examination.  
It appears that at the time of the most recent VA examination 
(August 2008), the Veteran was receiving treatment from a private 
physician (thus alleviating some symptoms).  However, he can no 
longer afford the private treatment and his symptoms have become 
worse.  While a new examination is not required simply because of 
the time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination.  VAOPGCPREC 11-95 (1995). 

Inasmuch as the Veteran has asserted that his symptoms have 
increased since his most recent examination, the Board finds that 
another VA examination is warranted for the purpose of 
determining the current severity of his degenerative disc disease 
of the lumbar spine.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The Veteran should be afforded a new VA 
examination for the purpose of determining 
the current severity of his degenerative 
disc disease of the lumbar spine and his 
sciatica, right lower extremity.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
special tests deemed medically advisable 
should be conducted.  

Range of motion testing should be 
conducted, and if possible, the examiner 
should report (in degrees) the point in 
range of motion testing where motion is 
limited by pain.  If possible, the examiner 
should also offer an opinion as to the 
degree of additional functional loss (if 
any) due to weakness, fatigue, and 
incoordination, including during flare-ups.  
The examiner should also address the nature 
and frequency of any incapacitating 
episodes over the previous 12 months.

Finally, the examiner should render an 
opinion regarding the severity of the 
Veteran's service connected sciatica, right 
lower extremity, to include whether it more 
nearly approximates incomplete paralysis of 
the sciatic nerve that is mild; moderate; 
moderately severe; or severe, with marked 
muscular atrophy.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if higher ratings are warranted 
for both disabilities.  The RO should 
furnish the Veteran and his representative 
with a supplemental statement of the case, 
and afford a reasonable opportunity for 
response before returning the record to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


